Citation Nr: 1123272	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  11-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bronchospasms.

2.  Entitlement to an initial compensable evaluation for right wrist tendonitis.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2006 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Wichita, Kansas.


FINDINGS OF FACT

1.  The Veteran is shown by a preponderance of the most probative evidence of record to have bronchospasms that are related to service.

2.  The Veteran's right wrist tendonitis is manifested by pain and some limitation of activity; there is no objective evidence of ankylosis, limitation of palmar flexion in line with the forearm, or dorsiflexion to less than 15 degrees.


CONCLUSIONS OF LAW

1.  Service connection for bronchospasms is warranted.  See 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

2.  The criteria for a 10 percent, but no greater, evaluation for right wrist tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024, 5214, 5215 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for bronchospasms is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for a compensable rating for right wrist tendonitis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is non-prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The Veteran was provided with a VA examination in December 2009.  The Board finds that the December 2009 VA examination report is sufficient upon which to base a decision with regard to the Veteran's claim.  The VA examiner had an opportunity to personally interview and examine the Veteran, and the examination report provides the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

A.  Bronchospasms

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).




The Veteran served on active duty from March 2006 to July 2009, including service in Iraq from March 2007 to May 2008.  See DD Form 214.  He claims that he has experienced exercise-induced bronchospasms since his service in Iraq due to environmental exposures there, including Iraqis burning garbage and some sort of factory emissions that smelled like sulfur.  See Claim at 9.  He asserts that shortly prior to service (in 2004), he ran high school track and competed in the state championships without any breathing difficulties.  See Notice of Disagreement, June 2010.  He also asserts that he excelled in his running times without any breathing problems in service prior to his deployment in Iraq.  See id.  

As an initial matter, a December 2009 VA examination report reflects diagnosed exercise-induced bronchospasms.

The Board will now address whether the Veteran's bronchospasms are related to service.

A February 2006 medical pre-screen report reflects that the Veteran checked the box indicating that he had never experienced asthma, wheezing, or inhaler use.  A March 2006 enlistment report of medical history reflects "no asthma."  The first service treatment record reflecting any breathing complaints is a September 2008 service treatment record, which reflects that the Veteran reported experiencing dyspnea, chronic coughing, and wheezing while jogging or running and ruck marches or other intense workouts.  The history of the Veteran's present illness was noted as including dyspnea with "environmental exposure mostly with exercise and being outside."  It was noted that the Veteran had no prior history of pulmonary problems.  It was also noted that the Veteran had environmental exposure to smoke (not second-hand cigarette smoke), and that the Veteran had no history of smoking tobacco.  The Board acknowledges that a notation was also made that the Veteran reported an onset of "years" (although a December 2008 service treatment record clarifies that the Veteran reported that his symptoms started about one year prior, and a February 2009 record reflects that the Veteran had experienced symptoms for eight months "since Iraq.")  The Veteran's lungs were noted as normal and clear to auscultation on examination.  A diagnosis of mild, persistent exercise-induced bronchospasm was recorded, and an Albuterol inhaler was prescribed.  December 2008 service treatment records reflect that pulmonary function testing (see September 2008) and chest x-rays were normal, although the Veteran reported he continued to experience dyspnea and coughing on exertion. and the diagnosis of exercise-induced bronchospasms was continued (and a May 2009 chest x-rays was also negative).

The December 2009 VA examination report reflects the Veteran reported a history of beginning to experience problems coughing to the point of vomiting during PT some time around March 2007 when he was stationed in Iraq and that he was treated with inhalers.  The Veteran reported that his coughing has continued since service, usually with some form of activity, and that it is so forceful that he will dry heave.  He reported that the last time he experienced symptoms was two weeks prior when he was hunting.  The Veteran denied experiencing shortness of breath, wheezing, or sputum.  The examiner noted that the Veteran's service treatment records reflect that he was diagnosed with exercise-induced bronchospasms in September 2008 due to complaints of dyspnea, including when running or jogging, and that he was prescribed an Albuterol inhaler.  The examiner noted that pulmonary function testing (September 2008) and a chest x-ray (December 2008) were normal.  Physical examination revealed lung sounds clear to auscultation, no wheezes or rhonchi, and a chest x-ray revealed no infiltrates or cardiomegaly.  A diagnosis of exercise-induced bronchospasm was recorded, but no opinion as to the etiology was provided.

A February 2010 buddy statement from J.R. reflects that he wrote that he served with the Veteran in Iraq, that they met in August 2006, at which time, he recalls that the Veteran was a good runner and one of the fastest on the team.  J.R. reported that sometime during the Veteran's deployment, he recalls the Veteran having difficulty running, and that he would have to stop and walk, he would have coughing fits, and some of these coughing fits would cause the Veteran to vomit.  J.R. noted that he believed it was possible that the Veteran's breathing problems may have been caused by Iraqis burning trash just outside of their base every day or some sort of smog or other emissions coming from what he believed to be a plant that smelled sulfur-like, or Iraqi dust storms.  J.R. also reported that he recalled that the Veteran was prescribed an inhaler in service.

The Board acknowledges that the December 2009 VA examination report does not include any opinion as to the etiology of the Veteran's current bronchospasm condition.  Nevertheless, in light of the Veteran's diagnosis of bronchospasms in service, the credible statements made by his buddy, J.R., the Veteran's credible reports of continuity of symptomatology since service, and current diagnosis of the same, the Board finds that a preponderance of the evidence is in favor of granting service connection for bronchospasms, and that a remand for a VA medical opinion to address etiology would only serve to delay a decision on the Veteran's appeal.

The Board notes that the RO denied the Veteran's claim on the basis that bronchospasms, in and of themselves, do not constitute a condition or disability (i.e., implying that they are generally a symptoms of another condition, for example, asthma).  At the same time, however, the Board notes that 38 U.S.C.A. § 1117 provides that service connection may be established for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability," which includes an undiagnosed illness with signs or symptoms involving the upper or lower respiratory system, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(2), (b).  Because the Veteran served in Iraq from March 2007 to May 2008, he constitutes a Persian Gulf veteran for 38 U.S.C.A. § 1117 purposes.  See DD Form 214.  Therefore, even if the Veteran's bronchospasms alone did not constitute a clinically diagnosed disability, the Veteran would be entitled to service connection for his respiratory symptoms under the undiagnosed illness provisions of 38 U.S.C.A. § 1117, and, therefore, the Board finds that a remand to obtain a medical opinion addressing whether the Veteran's bronchospasms constitute an undiagnosed illness would only serve to delay a decision on the Veteran's claim.

In light of the above, the Board will grant entitlement to service connection for bronchospasms.  38 U.S.C.A. § 5107(b).

B.  Right Wrist Tendonitis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2010).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's right wrist tendonitis is currently assigned a noncompensable evaluation under Diagnostic Code 5024, effective July 12, 2009, the day after the Veteran's discharge.  See 38 C.F.R. § 4.71a (2010).  The Veteran seeks a higher initial evaluation.

Normal ranges of motion of the wrist are to 70 degrees in dorsiflexion, and to 80 degrees in palmar flexion.  38 C.F.R. § 4.71 (2010), Plate I.

The Veteran's right wrist tendonitis is currently evaluated under Diagnostic Code 5024, tenosynovitis, which provides for rating on limitation of motion of the affected parts.  38 C.F.R. § 4.71a.  Diagnostic Code 5214, ankylosis of the wrist, provides a 50 percent rating for unfavorable ankylosis (40 percent minor), 30 percent rating for favorable ankylosis in 20 to 30 degrees of dorsiflexion (20 percent minor), and 40 percent for any other position other than favorable (30 percent minor).  Diagnostic Code 5215, limitation of motion of the wrist, provides a 10 percent rating for palmar flexion in line with the forearm or dorsiflexion less than 15 degrees (major or minor).  38 C.F.R. § 4.71a, Diagnostic Code 5215.

October 2008 service treatment records reflect that the Veteran injured his right hand/wrist punching a wall and his symptoms included swelling and pain, but that he had full range of motion.  Likewise, November 2008 service treatment records reflect that the Veteran was diagnosed with a wrist sprain and continued to experience pain, but had full range of motion.

The December 2009 VA examination report reflects that the Veteran reported experiencing pain in his right wrist since he injured it in service in October 2008.  He reported experiencing flare-ups 20 out of 30 days every month, that overworking his right wrist during his work day as a welder will cause his wrist pain to flare-up, and that due to the pain at work he is unable to complete some jobs and requires assistance.  The examiner noted that the veteran is right hand dominant, and that examination of the Veteran's right wrist revealed no edema, effusion, instability, tenderness, abnormal movement, guarding of movement, deformity, malalignment, or weakness.  Ankylosis was noted as not present.  His hand grip was noted as normal bilaterally.  Range of motion was noted as normal, with dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  The Veteran reported no additional limitation of motion due to pain.  

As shown above, there is no medical evidence of limitation of motion of the Veteran's right wrist or of ankylosis.  Therefore, the Veteran is not entitled to a compensable rating under Diagnostic Codes 5214 (ankylosis) or 5125 (limitation of motion).  At the same time, the Board acknowledges that the Veteran reported to the VA examiner that he experiences flare-ups of wrist pain 20 out of 30 days each month, including when he overworks his wrist at his employment as a welder, and that he requires assistance to complete some jobs due to flare-ups of pain.  Likewise, the Board acknowledges that the Veteran has reported symptoms of pain at work in his notice of disagreement and Form 9 appeal, and that he has asserted that his pain is worse than that taken into account by the VA examiner.  In light of the above, while the objective medical evidence does not reflect symptoms meeting the schedular criteria for compensable limitation of motion, the Board finds that the Veteran's reported functional loss due to pain, particularly at his employment as a welder, is sufficient to warrant a rating of 10 percent based on the DeLuca factors.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the 10 percent rating assigned herein is equal to the maximum schedular rating provided in Diagnostic Codes 5214 and 5215, and there is no other applicable diagnostic code that relates to the Veteran's right wrist condition.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a compensable evaluation for his service-connected right wrist tendonitis on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right wrist tendonitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In short, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is in favor of granting an evaluation of 10 percent disabling for right wrist tendonitis, but no more.  Assignment of staged ratings is not for application.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to service connection for bronchospasms is granted.

Entitlement to an initial evaluation of 10 percent disabling for right wrist tendonitis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


